DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/27/2021.  These drawings are acceptable.

Claims Status
Claims 1-12 are pending for examination in this Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a communication unit configured to transmit and receive" in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi (Koravadi; US 2015/0251599) in view of Nickolaou et al. (Nickolaou; US 2012/0065858).
As per claim 1, Koravadi teaches a method of transmitting a V2X message of a vehicle, the method comprising: 
detecting a surrounding object (detecting one or more objects in surrounding of a vehicle; see e.g. para. [0031]); 
determining whether a preset trigger condition for a safety message is satisfied; generating , based on the preset trigger condition for the safety message being satisfied, the safety message (a state of detected object satisfies a trigger condition to output a safety message, , and generating the safety message including information related to detected object i.e. potential collision with the object, see e.g. abstract and para. [0019] and [0022], or an object is within or outside a threshold distance; see e.g. para. [0029]). 
Koravadi does not teach the preset condition is set differently depending on a type of the detected object.
Elimalech, however, teaches preset condition is set differently depending on a type of the detected object (thresholds can be set, for example, by a user, or predefined threshold can be provided, to set forth conditions when different types or different information is displayed on the map in association with respective detected hazards; see e.g. para. [0064]). Koravadi and Elimalech are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine their teachings for the purpose of reducing collision as suggested by Elimalech (see e.g. para [0003]). 
As per claim 2, the method of claim 1 as taught by Koravadi and Elimalech, wherein Koravadi teaches that the trigger condition is satisfied 1) based on a a moving orientation change of the detected object exceeding a first threshold (direction of bicycles with respect to vehicle which may result in collision, see e.g. para. [0026], wherein the direction exceeds a threshold direction), 2) based on a position change of the detected object exceeding a second threshold (location and motion information which may result in collision; see e.g. para. [0026], wherein the location and motion information may exceed a threshold i.e. the bicycle located in a far field has now entered a near field in close proximity of the vehicle), or 3) based on a speed change of the detected object exceeding a third threshold, based on a time at which the previously transmitted CP message is generated. 

As per claim 3, the method of claim 1 as taught by Koravadi and Elimalech, wherein Koravadi does not explicitly teach, in the same embodiment, that the trigger condition is satisfied 1) based on a moving orientation difference between the detected object and the vehicle exceeding a first threshold, 2) based on a distance between the detected object and the vehicle exceeding a second threshold (a trigger condition may be satisfied when a predetermined distance from a DSRC radio or mobile device is satisfied (see e.g. para. [0029]), or 3) based on a speed difference between the detected object and the vehicle exceeding a third threshold. 
As per claim 7, it is interpreted and rejected as claim 1.  
As per claim 8, it is interpreted and rejected as claim 2.
As per claim 9, it is interpreted and rejected as claim 3.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi in view of Elimalech and further in view of Tsuchiya et al. (Tsuchiya; US 2013/0322688).
As per claim 4, the method of claim 1 as taught by Koravadi and Elimalech, except the claimed wherein detecting a surrounding object further comprises detecting a plurality of surrounding objects, and wherein generating the safety message further comprises: checking whether the trigger condition of the safety message is satisfied based on an average value of the detected objects or a maximum value of the detected objects.
Tsuchiya, however, detecting a surrounding object further comprises detecting a plurality of surrounding objects (see e.g. claim 8), and wherein generating a safety message further comprises: checking whether trigger condition of the safety message is satisfied based on an average value of the detected objects or a maximum value of the detected objects (determine whether a trigger condition is satisfied or not based on local maximum value associated with a vehicle is equal or larger than a predetermined threshold value; see e.g. para. [0082], wherein Koravadi as well as Elimalech output safety message as discussed in analysis of merits of claim 1). 
Koravadi, Elimalech and Tsuchiya are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine their teachings for detecting a plurality of objects as suggested by Tsuchiya (see e.g. claim 8). 
As per claim 10, it is interpreted and rejected as claim 4.  

Claims 5, 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi in view of Elimalech and further in view of Zhang et al. (Zhang; US 2015/0327028).
As per claim 5, the method of claim 1 as taught by Koravadi and Elimalech, except the claimed subject matter of determining a transmission interval of the safety message, wherein the transmission interval of the safety message is determined based on a distance between the detected object and the vehicle and at least one of a plurality of preset thresholds. 
Zhang, however, teaches that determining a transmission interval of a safety message, wherein the transmission interval of the safety message is determined based on a distance between the detected object and the vehicle and at least one of a plurality of preset thresholds (determining if inter-vehicle distance significantly different from before and setting future transmission interval based on preset interval T0; see e.g. FIG. 5). 
Koravadi, Elimalech and Zhang are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety as suggested by Zhang (see e.g. para. [0015]). 

As per claim 6, the method of claim 5 as taught by Koravadi, Nickolaou and Zhang, wherein the transmission interval of the safety message is determined based on the trigger condition (the transmission interval is determined based on how fast another vehicle is closing in or rate of change of inter-vehicle distance exceeding a threshold, see e.g. para. [0049-50], wherein in case of bicycle and a vehicle, as taught by Koravadi and Elimalech [FIG. 1], the threshold to determine rate of change of distance would not be the same as vehicle-vehicle, otherwise the resulting output would be erroneous. Therefore, it would have been obvious to a skilled person that transmission interval of safety message which is determined based on a trigger condition is set differently for vehicle-vehicle and vehicle-bicycle since their relative speed with respect to each other would be different). 
As per claim 11, it is interpreted and rejected as claim 5.
As per claim 12, it is interpreted and rejected as claim 6.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688